Citation Nr: 0837378	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for nervous 
condition, to include post-traumatic stress disorder (PTSD), 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen a prior 
denial of service connection for nervous condition, formerly 
diagnosed as anxiety reaction, now also claimed as PTSD.  By 
way of the December 2004 decision, the RO also denied service 
connection for tinnitus.

The veteran filed a Notice of Disagreement in April 2005 
regarding VA's denial of service connection for tinnitus.  
Although VA issued a Statement of the Case in August 2005 
addressing service connection for tinnitus, the veteran did 
not file a substantive appeal on this issue, as is required 
to perfect his appeal under 38 C.F.R. § 20.302(b).  
Therefore, the issue of service connection for tinnitus is 
not before the Board.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder to include 
PTSD, but that additional development is necessary regarding 
the underlying service connection claim.  Accordingly, the 
matter of entitlement to service connection for a psychiatric 
disorder, based on de novo review, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  By way of an August 1969 decision, the RO denied service 
connection for a psychiatric disorder then identified as an 
anxiety reaction.  The veteran did not appeal and that 
decision became final.  

2.  Evidence received since the August 1969 decision has not 
been previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact (establishment of stressor 
and a medical link between panic problems and service), and 
raises the reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder to include 
PTSD.


CONCLUSION OF LAW

New and material evidence to reopen a clam of service 
connection for a psychiatric disorder to include PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
favorable action on the issue decided below, however, no 
discussion of the VCAA is required at this time.  Any VA 
deficiency in meeting the duties to notify or assist has not 
resulted in prejudicial error.

The Board notes that following a December 2004 rating 
decision in which the RO declined to reopen the veteran's 
claim on the basis of its determination that new and material 
evidence had not been presented, the RO reversed itself in an 
August 2005 Statement of the Case (SOC) in which it indicated 
the case was reopened on the basis of new and material 
evidence.  The RO then made a second self-reversal in an 
October 2005 Supplemental SOC, where it stated that "[t]he 
claim for service connection . . . remains denied because the 
evidence submitted is not new and material."  Regardless of 
statements by the RO, the Board is required to first 
determine whether new and material evidence had been 
presented before the merits of a claim can be considered.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The 
Board must make this determination, no matter the RO's 
findings on the "new and material evidence" issue, because 
for the Board, whether or not new and material evidence has 
been presented is a jurisdictional issue.  38 U.S.C.A. 
§ 7104(a).  See also Bernard v. Brown, 4 Vet. App. 384, 391 
(1993).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In this case, 
neither a notice of disagreement nor a timely substantive 
appeal was filed following the August 1969 rating decision.  
As such, that decision is final.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200, 204 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in October 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, the veteran's claim was originally denied in 
August 1969 based on the "absence of evidence of an acquired 
nervous disability during service . . . ."  At the time, the 
evidence included the veteran's service medical treatment 
records (with notations of psychiatric issues upon entry into 
service adjudged to be non-disqualifying, reports of 
psychiatric visits during service, and the veteran's 
separation examination report indicating some psychiatric 
issues which were of no "clinical significance"), an April 
1969 VA Compensation and Pension Examination Report showing a 
diagnosis of "Anxiety Reaction, chronic", and the veteran's 
Form DD214.

Evidence received since August 1969 includes a December 2003 
letter from the veteran's wife addressing the cause of the 
veteran's nervousness; a December 2003 letter from Dr. R. who 
has treated the veteran for anxiety and related panic attacks 
for more than 30 years, asserting his opinion that the 
veteran's condition is related to service; a March 2004 
letter from Mr. and Mrs. H., friends of the veteran, 
indicating their perception that the veteran's nervousness is 
related to his time in service; a May 2004 letter from Dr. K. 
that includes a diagnosis PTSD, relating it to the veteran's 
time as a drill instructor and on burial detail while 
stationed at Fort Polk, Louisiana; an April 2005 letter from 
Dr. K. disagreeing with the December 2004 rating decision 
that declined to reopen the veteran's claim; an April 2005 
statement (Notice of Disagreement) by the veteran indicating 
he served as a drill instructor and on burial detail; an 
October 2005 letter from Dr. B., a VA psychiatrist, that 
included a PTSD diagnosis for the veteran; a December 2005 
statement by the veteran (Form 9) again asserting his time as 
a drill instructor and on burial detail as stressors; VA 
progress notes, which include a diagnosis of PTSD with "no 
immediate stress factors identified."

The submission of a medical opinion from Dr. R., relating the 
veteran's anxiety and panic attacks to service is new and 
material evidence which requires the reopening of the 
previously denied claim.  Additionally, the assertions 
regarding PTSD and the additional stressor information are 
new and material evidence pertinent to the now enlarged 
matter of entitlement to service connection for a psychiatric 
disorder to include PTSD.  This evidence is new, because it 
was unavailable at the time of the August 1969 rating 
decision and it is neither redundant nor cumulative.  The 
evidence is material because it either relates psychiatric 
symptoms to service (as in the statement from Dr. R.) or it 
includes a diagnosis of PTSD and addresses an unestablished 
nexus between the PTSD and the veteran's service.  The 
evidence raises a reasonable possibility of substantiating 
the claim.


ORDER

New and material evidence having been received, the claim of 
service connection for a psychiatric disorder to include PTSD 
is reopened; to this extent only, the benefit sought on 
appeal is granted.




REMAND

A remand is required for additional development on the merits 
of the claim for service connection for a psychiatric 
disorder to include PTSD.  

First, it appears that the veteran has submitted new medical 
evidence including a medical opinion from Dr. R. linking his 
anxiety and panic problems to service.  Another medical 
report, dated in September 2005, does not link these problems 
to service, per se, but notes that the veteran had 
psychiatric problems during service.  A new VA examination is 
warranted to provide a detailed medical opinion as to the 
likelihood that the veteran now suffers from a psychiatric 
disorder due to or aggravated by service.    

Second, the veteran has asserted a new and/or intertwined 
claim of entitlement to service connection for PTSD.  As 
discussed above, he has submitted statements regarding 
stressor events during service.  Prior to the new VA 
psychiatric examination, the agency of original jurisdiction 
(AOJ) should obtain any available and necessary information 
from the veteran regarding his reported inservice stressor 
events and then attempt to verify the veteran's alleged 
stressor events, including his time as a drill instructor and 
his time on burial detail while stationed at Fort Polk, 
Louisiana.  Thereafter, any verified stressors should be 
identified for the VA examiner.  If PTSD is diagnosed on 
examination, the examiner should specifically indicate the 
verified stressor that gave rise to this condition.  
Development of these issues must be done in compliance with 
VA procedures and the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be supplied with 
VCAA notice that complies with 
Dingess/Hartmann requirements giving him 
proper notice of what is required to obtain 
service connection for a psychiatric 
disorder to include PTSD.  This should 
specifically include what details must be 
provided for VA to verify alleged stressor 
events.  The VA should also send the 
veteran VA Form 21-0781, Statement in 
Support of Claim for Service Connection for 
PTSD, and ask him to provide as much detail 
as possible with regard to each alleged 
stressor event.  If specific information is 
lacking from the already supplied 
allegations, the veteran should be informed 
of what remains necessary.  

2.  After receiving a response from the 
veteran, the stressor allegations should 
then be referred to the Joint Services 
Records Research Center coordinator for 
appropriate action, in accordance with M21-
1MR, IV.ii.1.D.

3.  After a response is returned, the RO 
should itemize any verified inservice 
stressor events for the VA examiner.

4.  The RO should arrange for a VA 
psychiatric examination for the purpose of 
determining the nature and likely etiology 
of any psychiatric condition.  The examiner 
should carefully consider the entire claims 
file, including the pertinent records from 
the veteran's period of service, the 
itemized list of verified inservice 
stressor events, the veteran's treatment 
since service, and statements from VA and 
private health care providers.  The 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran has 
a psychiatric disorder related to service.  
If PTSD is diagnosed, the examiner should 
specify which verified stressor caused the 
onset of this condition.  A complete 
rationale should be provided with each 
medical opinion.     

5.  Thereafter, the RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


